Case 2:20-bk-15381-SK   Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                              Exhibit D Page 1 of 6




                               EXHIBIT D
Case 2:20-bk-15381-SK     Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11      Desc
                                Exhibit D Page 2 of 6




                      2200 WEST ORANGEWOOD AVENUE, SUITE 140
                                  ORANGE, CA 92868
                               PHONE NO. (800) 794-8094



 DUKE'S ESCROW (3973)                          TITLE OFFICER: ROEMY CASTILLO
 303 N. GLENOAKS BLVD. #200                    E-MAIL: TITLEUNIT80@PROVIDENTTITLE.COM
 BURBANK, CA 91502                             ORDER NO.: 80012746-RC

 ATTN: ENID ESPINOZA


 YOUR REFERENCE NO: 10366 ORMOND ST.

 PROPERTY ADDRESS: 10366 ORMOND STREET, SUNLAND AREA, CALIFORNIA

                                 PRELIMINARY REPORT

 DATED AS OF JULY 07, 2020 AT 7:30 A.M.

 PROVIDENT TITLE COMPANY, HEREBY REPORTS THAT IT IS PREPARED TO ISSUE, OR
 CAUSE TO BE ISSUED AS OF THE DATE HEREOF, A WESTCOR LAND TITLE INSURANCE
 COMPANY POLICY OR POLICIES OF TITLE INSURANCE DESCRIBING THE LAND AND THE
 ESTATE OR INTEREST THEREIN HEREINAFTER SET FORTH, INSURING AGAINST LOSS
 WHICH MAY BE SUSTAINED BY REASON OF ANY DEFECT, LIEN OR ENCUMBRANCE NOT
 SHOWN OR REFERRED TO AS AN EXCEPTION IN SCHEDULE B OR NOT EXCLUDED FROM
 COVERAGE PURSUANT TO THE PRINTED SCHEDULES, CONDITIONS AND STIPULATIONS OF
 SAID POLICY FORMS.

 THE PRINTED EXCEPTIONS AND EXCLUSION FROM THE COVERAGE OF SAID POLICY OR
 POLICIES ARE SET FORTH IN SCHEDULE B ATTACHED. COPIES OF THE POLICY FORMS
 SHOULD BE READ. THEY ARE AVAILABLE FROM THE OFFICE WHICH ISSUED THIS REPORT.
 PLEASE READ THE EXCEPTIONS SHOWN OR REFERRED TO BELOW AND THE EXCEPTIONS
 AND EXCLUSIONS SET FORTH IN SCHEDULE B OF THIS REPORT CAREFULLY. THE
 EXCEPTIONS AND EXCLUSIONS ARE MEANT TO PROVIDE YOU WITH NOTICE OF MATTERS
 WHICH ARE NOT COVERED UNDER THE TERMS OF THE TITLE INSURANCE POLICY AND
 SHOULD BE CAREFULLY CONSIDERED.

 IT IS IMPORTANT TO NOTE THAT THIS PRELIMINARY REPORT IS NOT A WRITTEN
 REPRESENTATION AS TO THE CONDITION OF TITLE AND MAY NOT LIST ALL LIENS,
 DEFECTS, AND ENCUMBRANCES AFFECTING TITLE TO THE LAND.

 THIS REPORT (AND ANY SUPPLEMENTS OR AMENDMENTS HERETO) IS ISSUED SOLELY FOR
 THE PURPOSE OF FACILITATING THE ISSUANCE OF A POLICY OF TITLE INSURANCE AND NO
 LIABILITY IS ASSUMED HEREBY. IF IT IS DESIRED THAT LIABILITY BE ASSUMED PRIOR TO
 THE ISSUANCE OF A POLICY OF TITLE INSURANCE, A BINDER OR COMMITMENT SHOULD BE
 REQUESTED.


                                          ROEMY CASTILLO
                                          TITLE OFFICER
Case 2:20-bk-15381-SK   Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11    Desc
                              Exhibit D Page 3 of 6
                                                          ORDER NO.: 80012746-RC




 THE FORM OF POLICY OF TITLE INSURANCE CONTEMPLATED BY THIS REPORT IS:

      AMERICAN LAND TITLE ASSOCIATION SHORT-FORM RESIDENTIAL LOAN POLICY (2012)
                                         OR
                 AMERICAN LAND TITLE ASSOCIATION LOAN POLICY (2006)

                ISSUED BY PROVIDENT TITLE COMPANY AS AGENT FOR:
                    WESTCOR LAND TITLE INSURANCE COMPANY

                                   SCHEDULE A



 1. THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR REFERRED TO
    COVERED BY THIS REPORT IS:

    A FEE

 2. TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:

    ANAHIT HARUTYUNYAN, A MARRIED WOMAN AS HER SOLE AND SEPARATE PROPERTY

 3. THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF < - PAUSE>, STATE
    OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 LOT 26 OF TRACT NO. 22714, IN THE CITY OF LOS AGELES, COUNTY OF LOS ANGELES,
 STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 649 PAGE(S) 93 TO 95 OF MAPS,
 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


 ASSESSOR’S PARCEL NUMBER: 2544-039-011




                                      PAGE 2
     Case 2:20-bk-15381-SK   Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11 Desc
                                   Exhibit D Page 4 of 6     ORDER NO.: 80012746-RC




                                       SCHEDULE B

      AT THE DATE HEREOF EXCEPTIONS TO COVERAGE IN ADDITION TO THE PRINTED
      EXCEPTIONS AND EXCLUSIONS IN THE POLICY FORM DESIGNATED ON THE FACE PAGE OF
      THIS REPORT WOULD BE AS FOLLOWS:

A.    PROPERTY TAXES, INCLUDING ANY ASSESSMENTS COLLECTED WITH TAXES, TO BE LEVIED
      FOR THE FISCAL YEAR 2020-2021, WHICH ARE A LIEN NOT YET PAYABLE.

B.    PROPERTY TAXES FOR THE FISCAL YEAR SHOWN BELOW ARE PAID. FOR INFORMATIONAL
      PURPOSES THE AMOUNTS ARE:
      FISCAL YEAR:           2019-2020
      1ST INSTALLMENT:       $ 3,697.75 PAID
      2ND INSTALLMENT:       $ 3,697.74 PAID
      CODE NO.:              00013
      TAX PARCEL NO.:        2544-039-011

C.    SUPPLEMENTAL ASSESSMENTS OF PROPERTY TAXES, IF ANY, MADE PURSUANT TO THE
      PROVISIONS OF PART 0.5, CHAPTER 3.5 (COMMENCING WITH SECTION 75) OF THE
      CALIFORNIA REVENUE AND TAXATION CODE AS A RESULT OF THE TRANSFER OF TITLE TO
      THE VESTEE NAMED IN SCHEDULE A.

      SUPPLEMENTAL OR ESCAPED ASSESSMENTS OF PROPERTY TAXES, IF ANY, MADE
      PURSUANT TO PART 0.5, CHAPTER 3.5 OR PART 2, CHAPTER 3, ARTICLES 3 AND 4,
      RESPECTIVELY, OF THE CALIFORNIA REVENUE AND TAXATION CODE AS A RESULT OF
      CHANGES IN OWNERSHIP OR NEW CONSTRUCTION OCCURRING PRIOR TO DATE OF
      POLICY.

      ASSESSMENTS, IF ANY, FOR COMMUNITY FACILITY DISTRICTS AFFECTING SAID LAND
      WHICH MAY EXIST BY VIRTUE OF ASSESSMENT MAPS OR NOTICES FILED BY SAID
      DISTRICTS.

      NOTE: THE MAP ATTACHED HERETO IS NEITHER A PLAT NOR A SURVEY, IT IS FURNISHED
      AS A CONVENIENCE TO LOCATE THE LAND INDICATED HEREON WITH REFERENCE TO
      STREETS AND OTHER LAND. NO LIABILITY IS ASSUMED BY REASON OF RELIANCE
      HEREIN.

1.    WATER RIGHTS, CLAIMS OR TITLE TO WATER, WHETHER OR NOT SHOWN BY THE PUBLIC
      RECORDS.

2.    AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
      SET FORTH IN A DOCUMENT
      PURPOSE:                PUBLIC UTILITIES
      AFFECTS:                SAID LAND
      RECORDED:               IN BOOK 3725, PAGE 59 OF OFFICIAL RECORDS.

      THE EXACT LOCATION AND EXTENT OF SAID EASEMENT IS NOT DISCLOSED OF RECORD.

3.    AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
      SET FORTH IN A DOCUMENT
      PURPOSE:                INGRESS AND EGRESS
      AFFECTS:                SAID LAND
      RECORDED:               IN BOOK 20565, 171 OF OFFICIAL RECORDS.

      THE EXACT LOCATION AND EXTENT OF SAID EASEMENT IS NOT DISCLOSED OF RECORD.


                                          PAGE 3
     Case 2:20-bk-15381-SK   Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11 Desc
                                   Exhibit D Page 5 of 6     ORDER NO.: 80012746-RC



4.    AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
      SET FORTH IN A DOCUMENT
      PURPOSE:                PUBLIC UTILITIES
      AFFECTS:                SAID LAND
      RECORDED:               IN BOOK 20599, 29 OF OFFICIAL RECORDS.

      THE EXACT LOCATION AND EXTENT OF SAID EASEMENT IS NOT DISCLOSED OF RECORD.

5.    AN EASEMENT FOR THE PURPOSES SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
      SHOWN OR AS OFFERED FOR DEDICATION ON THE RECORDED MAP OF SAID TRACT.
      PURPOSE:               PUBLIC UTILITIES
      AFFECTS:               SAID TRACT 22714

6.    COVENANTS, CONDITIONS AND RESTRICTIONS, BUT OMITTING ANY COVENANT, CONDITION
      AND RESTRICTION, IF ANY, BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL
      STATUS OR NATIONAL ORIGIN UNLESS AND ONLY TO THE EXTENT THAT THE COVENANT,
      CONDITION OR RESTRICTION (A) IS EXEMPT UNDER TITLE 42 OF THE UNITED STATES CODE,
      OR (B) RELATES TO HANDICAP, BUT DOES NOT DISCRIMINATE AGAINST HANDICAPPED
      PERSONS" AS SET FORTH IN THE DOCUMENT RECORDED: JANUARY 08, 1960 AS DOCUMENT
      NO. 3297 OF OFFICIAL RECORDS.

      NOTE: SECTION 12956.1 OF THE GOVERNMENT CODE PROVIDES THE FOLLOWING: IF THIS
      DOCUMENT CONTAINS ANY RESTRICTIONS BASED ON RACE, COLOR, RELIGION, SEX,
      FAMILIAL STATUS, MARITAL STATUS, DISABILITY, NATIONAL ORIGIN, OR ANCESTRY, THAT
      RESTRICTION VIOLATES STATE AND FEDERAL FAIR HOUSING LAWS AND IS VOID. ANY
      PERSON HOLDING AN INTEREST IN THIS PROPERTY MAY REQUEST THAT THE COUNTY
      RECORDER REMOVE THE RESTRICTIVE LANGUAGE PURSUANT TO SUBDIVISION (C) OF
      SECTION 12956.1 OF THE GOVERNMENT CODE.

      SAID COVENANTS, CONDITIONS AND RESTRICTIONS PROVIDE THAT A VIOLATION THEREOF
      SHALL NOT DEFEAT THE LIEN OF ANY MORTGAGE OR DEED OF TRUST MADE IN GOOD
      FAITH AND FOR VALUE.

7.    AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
      SET FORTH IN A DOCUMENT
      PURPOSE:                PUBLIC UTILITIES
      AFFECTS:                SAID LAND
      RECORDED:               JUNE 02, 1960 AS DOCUMENT NO. 4141 OF OFFICIAL
                              RECORDS.

8.    A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE AMOUNT SHOWN BELOW, AND ANY
      OTHER OBLIGATIONS SECURED THEREBY
      AMOUNT:                 $ 85,000.00
      DATED:                  JULY 26, 2018
      TRUSTOR:                DIANA BABASYAN, A SINGLE WOMAN AND ANAHIT
                              HARUTYUNYAN, A MARRIED WOMAN AS HER SOLE AND
                              SEPARATE PROPERTY AS JOINT TENANTS
      TRUSTEE:                LAWYERS TITLE COMPANY , A CALIFORNIA CORPORATION
      BENEFICIARY:            GRACHUY ARUTYUNYAN, TRUSTEE OF THE ARUTYUNYAN
                              LIVING TRUST DATED OCT 10, 2013
      RECORDED:               AUGUST 01, 2018 AS DOCUMENT NO. 2018077335 OF OFFICIAL
                              RECORDS.

      NOTE: TO AVOID DELAYS AT THE TIME OF CLOSING, PLEASE SUBMIT THE ORIGINAL NOTE,
      DEED OF TRUST, THE (PROPERLY EXECUTED) REQUEST FOR RECONVEYANCE, AND A
      COPY OF THE SERVICE AGREEMENT IF THE LOAN IS BEING HANDLED BY A SERVICING
      AGENT; TO THIS OFFICE, AT LEAST ONE WEEK PRIOR TO THE CLOSE OF ESCROW.

                                          PAGE 4
     Case 2:20-bk-15381-SK   Doc 29-4 Filed 08/28/20 Entered 08/28/20 12:06:11 Desc
                                   Exhibit D Page 6 of 6     ORDER NO.: 80012746-RC



      AN AGREEMENT WHICH STATES THAT THIS INSTRUMENT WAS SUBORDINATED
      TO ITEM:               9 OF SCHEDULE B.
      RECORDED:              OCTOBER 10, 2018 AS DOCUMENT NO. 201801028191 OF
                             OFFICIAL RECORDS.

      A NOTICE OF DEFAULT UNDER THE TERMS OF SAID DEED OF TRUST
      RECORDED:                DECEMBER 11, 2019 AS DOCUMENT NO. 201901380144 OF
                               OFFICIAL RECORDS.

      A SUBSTITUTION OF TRUSTEE UNDER SAID DEED OF TRUST WHICH SUBSTITUTED
      THE TRUSTEE
      RECORDED:               MARCH 23, 2020 AS DOCUMENT NO. 20200335364 OF OFFICIAL
                              RECORDS.

      A NOTICE OF TRUSTEE'S SALE UNDER SAID DEED OF TRUST
      RECORDED:                MARCH 23, 2020 AS DOCUMENT NO. 20200335365 OF OFFICIAL
                               RECORDS.

9.    A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE AMOUNT SHOWN BELOW, AND ANY
      OTHER OBLIGATIONS SECURED THEREBY
      AMOUNT:                 $ 592,750.00
      DATED:                  OCTOBER 09, 2018
      TRUSTOR:                ANAHIT HARUTYUNYAN, A MARRIED WOMAN AS HER SOLE
                              AND SEPARATE PROPERTY
      TRUSTEE:                OLD REPUBLIC TITLE COMPANY
      BENEFICIARY:            MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
                              (“MERS”), ACTING SOLELY AS A NOMINEE FOR GOLDEN WEST
                              ALLIANCE, INC., D/B/A PROVIDENT LENDING GROUP, A
                              CORPORATION, ITS SUCCESSORS AND/OR ASSIGNS
      RECORDED:               OCTOBER 10, 2018 AS DOCUMENT NO. 20181028193, OF
                              OFFICIAL RECORDS

      AN ASSIGNMENT OF THE BENEFICIAL INTEREST UNDER SAID DEED OF TRUST WHICH
      NAMES
      AS ASSIGNEE:            FIFTH THIRD BANK
      RECORDED:               OCTOBER 25, 2019 AS DOCUMENT NO. 20191146319 OF
                              OFFICIAL RECORDS.

      A SUBSTITUTION OF TRUSTEE UNDER SAID DEED OF TRUST WHICH SUBSTITUTED
      THE TRUSTEE
      RECORDED:               NOVEMBER 14, 2019 AS DOCUMENT NO. 20191235819 OF
                              OFFICIAL RECORDS.

10. A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE AMOUNT SHOWN BELOW, AND ANY
    OTHER OBLIGATIONS SECURED THEREBY
    AMOUNT:                 $ 30,000.00
    DATED:                  OCTOBER 15, 2018
    TRUSTOR:                ANAHIT HARUTYUNYAN
    TRUSTEE:                LAWYERS TITLE
    BENEFICIARY:            MASIS KARAPETYAN AND NAIRA KHACHATRYAN
    RECORDED:               OCTOBER 16, 2018 AS DOCUMENT NO. 20181051233 OF
                            OFFICIAL RECORDS.

      NOTE: TO AVOID DELAYS AT THE TIME OF CLOSING, PLEASE SUBMIT THE ORIGINAL NOTE,
      DEED OF TRUST, THE (PROPERLY EXECUTED) REQUEST FOR RECONVEYANCE, AND A
      COPY OF THE SERVICE AGREEMENT IF THE LOAN IS BEING HANDLED BY A SERVICING
      AGENT; TO THIS OFFICE, AT LEAST ONE WEEK PRIOR TO THE CLOSE OF ESCROW.

                                          PAGE 5
